Citation Nr: 0723807	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-24 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for a right leg condition (hemiparesis) due to 
stroke, secondary to service-connected diabetes.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a right arm condition (hemiparesis) due to 
stroke, secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for hemiparesis of the right leg and right arm, 
due to stroke, secondary to service-connected diabetes.  The 
RO initially assigned a 20 percent disability rating for the 
right lower extremity and 10 percent for the right upper 
extremity.  The veteran desires higher initial ratings.

This case was previously remanded for further development in 
a Board decision dated in May 2006.  The requested 
development has been completed.  


FINDINGS OF FACT

1.  Hemiparesis of the right lower extremity, due to stroke, 
currently manifests with incomplete paralysis of moderate 
severity, and without significant sensory loss.   

2.  Hemiparesis of the right upper extremity, due to stroke, 
currently manifests with incomplete paralysis of mild 
severity, and without significant sensory loss.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for right lower extremity hemiparesis have not 
been met.  §38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for right upper extremity hemiparesis have not 
been met.  §38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.124a, 
Diagnostic Code 8518 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in June 2006.  While the veteran did not receive 
VCAA notice informing him of what was necessary to prove an 
increased rating, prior to the initial rating decision; the 
claim was readjudicated following the issuance of the notice 
letter and an additional supplemental statement of the case 
(SSOC) was provided to the veteran in March 2007.  

The June 2006 letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).  
Moreover, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The actions taken by VA 
have essentially cured the error in the timing of notice.  
For these reasons, there is no indication of prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Background

The veteran underwent a VA examination in July 2003.  The 
examiner noted that in December 2002, the veteran suffered a 
stroke which, over the course of 12 hours, included an acute 
onset of right hemiparesis that progressively affected his 
right leg and then his right arm.  Initially, there was a 
moderately severe loss of sensation in the affected limbs.  
The examiner stated that since then, the veteran had 
recovered substantially, although he continued to have mild 
right-sided weakness that was worse when he was tired at the 
end of the day; dystonic posturing of the right hand; and 
spasticity in the right leg, including curl in his right toe 
which impaired his ability to walk.

Physical examination was performed.  In assessing motor 
skills, it was noted that there was pronation of the right 
arm with both arms extended, but no loss of power.  Rapid 
movement of the right hand were slow when compared with the 
left (the veteran was right-handed).  His right foot was 
curled downward and he showed difficulty dorsiflexing his 
foot.  There was mild weakness of the hip and knee flexors 
and extensors, on the right compared to the left.  Deep 
tendon reflexes showed a right predominance and the right toe 
was clearly up-going, and the left toe was equivocal.  The 
veteran also walked with a right circumducting gait.  

The veteran underwent an examination in July 2004 for 
evaluation of his diabetes mellitus.  Relevant findings 
included that the veteran still had right-sided weakness.  He 
ambulated with a cane to the right hand.  There were 2+ 
radial and pedal pulses, deep tendon reflexes were 2+.  The 
right hand and foot were cool to the touch since the prior 
stroke.  There was good hair growth to the lower bilateral 
extremities.  

The veteran was also evaluated in February 2007, with review 
of his claims file completed.  The veteran was observed to be 
right-handed.  The veteran reported persistent right-sided 
hemiparesis associated with discomfort, which limited his 
daily activities (such as increased difficulty writing).  He 
required the uses of a right ankle/foot orthosis due to right 
foot drop.  There was no limb pain reported, but because of 
his abnormal posture the veteran has developed back pain.  
The veteran also described a feeling of temperature 
difference between the right and left sides of his body, 
which has been somewhat inconsistent and not a major problem.  

Upon physical examination, motor strength was 5/5 on the left 
and 4+/5 on the right, with mild limitations of right 
shoulder abduction and rotation.  In the right lower 
extremities, the veteran's tibial anterior and foot 
dorsiflexion was severely weak at 2/5; hip flexion and knee 
extension, and abduction and adduction was 5-/5, mildly weak.  
Plantar response was extensor and he had positive Hoffman's 
sign on the right.  The veteran was hyperreflexive on the 
right at 3+ with adductor spreading.  The physician noted 
that the sensory examination was somewhat inconsistent, but 
did not reveal evidence of significant sensory loss, except 
for a mild decrease in distal sensation at the ankles 
bilaterally.  These symptoms were noted to be consistent with 
a history of a stroke.  

The veteran's coordination and rapid alternating movements 
were decreased on the right.  His tone was mildly increased 
as well.  Muscle bulk was normal.  There were no abnormal 
movements observed and the veteran's gait was mildly 
unsteady.  The examiner concluded that at the present time, 
the examination confirmed the presence of incomplete 
hemiparesis of the right lower and upper extremities; of 
moderate severity in the right lower extremity and mild in 
the right upper extremity.  There was no conclusive evidence 
of a sensory loss that would be associated with the veteran's 
subjective feeling of numbness and temperature change as 
described.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  


851
8
Paralysis of:  Circumflex nerve
Majo
r
Mino
r

Complete; abduction of arm is impossible, 
outward rotation is weakened; muscles 
supplied are deltoid and teres minor
50
40

Incomplete:

  Severe
30
20

  Moderate
10
10

  Mild
0
0
38 C.F.R. § 4.124A, Diagnostic Code 8518 (2006)

852
1
Paralysis of:  External popliteal nerve (common 
peroneal)
Ratin
g

Complete; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges 
of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot 
and toes
40

Incomplete:

  Severe
30

  Moderate
20

  Mild
10
38 C.F.R. § 4.124A, Diagnostic Code 8521 (2006)

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a (2006).
Hemiparesis, right lower extremity

The veteran contends that hemiparesis in his right leg 
warrants an initial disability rating in excess of 20 
percent.  Based upon the evidence of record, the Board finds 
that a higher disability rating is not warranted.  

The veteran's hemiparesis of the right lower extremity is 
currently evaluated under Diagnostic Code 8521, for 
involvement of the external popliteal nerve (the common 
peroneal nerve).  Pursuant to Diagnostic Code 8521, a 20 
percent disability rating is assigned where there is 
incomplete paralysis of the peripheral nerve, with a moderate 
degree of impairment.  In order to warrant a higher 
disability ratings there must either be "severe incomplete 
paralysis" for 30 percent; or "complete paralysis," 
manifested by foot drop and slight droop of first phalanges 
of all toes, an inability dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; and anesthesia 
over the entire dorsum of foot and toes, for the 40 percent 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2006).

In the present appeal the evidence does not warrant an 
initial rating higher than 20 percent.  Here, the findings do 
not reveal evidence of severe, incomplete or complete 
paralysis of the common peroneal nerve.  Although the 
examinations have revealed evidence of some right foot drop, 
the veteran has not shown a total inability to dorsiflex his 
foot.  On the contrary, he is able to dorsiflex his right 
foot, although with difficulty and evidence of severe 
weakness.  Moreover, abduction of the foot has not been 
completely lost, but has only been mildly weak.  There also 
has been finding that anesthesia covers the entire dorsum of 
the veteran's right foot and toes.  In fact, the most recent 
examination was negative for a finding of significant sensory 
loss, except for a mild decrease in distal sensation at the 
ankles bilaterally.  Therefore, the evidence does not show 
complete paralysis.  
In sum, the evidence shows that the veteran has lesser 
versions of some, but not all of the symptoms needed for a 40 
percent maximum rating.  Also, a VA examiner has opined that 
the incomplete hemiparesis of the right lower extremity is of 
no more than moderate severity.  Accordingly, the Board 
concludes that a rating in excess of 20 percent for common 
peroneal nerve impairment is not warranted.
Hemiparesis, right upper extremity

The veteran contends hemiparesis in his right arm warrants an 
initial disability rating in excess of 10 percent.  The Board 
has considered the appellant's contentions, but finds 
however, that a higher disability rating is not warranted.

The veteran's hemiparesis of the right lower extremity is 
currently evaluated under Diagnostic Code 8518, for paralysis 
of the circumflex nerve.  Under this Diagnostic Code, a 10 
percent rating is assigned where there is moderate incomplete 
paralysis.  A 30 percent rating is assigned for severe, 
incomplete paralysis.  The maximum of 50 percent is assigned 
for complete paralysis of the nerve, when abduction of arm is 
impossible and outward rotation is weakened.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8518 (2006).

In this case, the medical evidence is consistent with the 
assignment of a 10 percent rating for mild, incomplete 
paralysis.  The examination findings reveal no more than 
minimal disabling effects in the veteran's right arm.  In 
this regard, although there was dystonic posturing in the 
right hand and slower rapid hand movements as compared to the 
left, there was no loss of power was observed in the 
veteran's right arm during his initial evaluation.  In 
addition, during the most recent examination the examiner 
found no significant sensory loss, nor did he observe any 
abnormal movements.  The veteran was able to abduct and 
rotate his arm, with only mild limitation of movement, 
clearly negating a finding of complete paralysis.  Finally, 
in the VA examiner's conclusive opinion, the veteran 
demonstrated no more than a mild degree of impairment due to 
the right upper extremity hemiparesis.  

In sum, neither moderate nor severe incomplete paralysis of 
the circumflex nerve has been shown upon physical 
examination.  Under these circumstances, an evaluation in 
excess of 10 percent is not warranted under DC 8518.   

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).
ORDER

An initial disability rating in excess of 20 percent for 
hemiparesis, right lower extremity, is denied.
 
An initial disability rating in excess of 10 percent for 
hemiparesis, right upper extremity, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


